Exhibit 10.5




 
AMR Corporation
 
 


 
 
July 15, 2008
 
Mr. Thomas W. Horton
4333 Amon Carter Boulevard
Fort Worth, Texas 76155


 
Re:           Employment Agreement Extension
 
 


 
 
Dear Tom:
 
 
You, AMR Corporation and American Airlines, Inc. are parties (the “Parties”) to
an Employment Agreement dated as of March 29, 2006 (the “Employment Agreement”).
The Parties have agreed to extend the term of the Employment Agreement and to
make other conforming changes as described in this letter.
 
 
The Employment Agreement is amended as follows:
 
 
1.  
In Section 2 of the Employment Agreement, the words “third anniversary” are
replaced with the words “sixth anniversary”.

 
 
2.  
The third and fourth sentences of Section 3(b)(iv) are deleted and replaced with
the following:  “The Executive shall be provided with one and one/third
additional years of age and service credit for each year worked during the first
three years of the Employment Period (for up to a maximum of 3.9 years of
additional age and service credit) for all purposes of American’s Supplemental
Executive Retirement Program (the “SERP”), all with the effect that the
Executive shall be deemed to have served continuously with American since August
1985.  The additional age and service credit under the SERP shall not be
provided if the Executive’s employment is terminated by American for Cause or by
the Executive without Good Reason during the first three years of the Employment
Period.”

 
 
Except as expressly amended by this letter, the Employment Agreement shall
continue in full force and effect in accordance with its terms.
 
 
If you agree that this letter sets forth our understanding with regard to the
extension of the term of the Employment Agreement, please sign this letter where
indicated below.
 
 
 
 

 
 
AMR CORPORATION




By:_/s/ Gerard J. Arpey





AMERICAN AIRLINES, INC.






      By:_/s/ Gerard J. Arpey

______________________
 
Agreed to and Accepted:
 
 
THOMAS W. HORTON
 
 


 
 
__________________________                                                                                                Dated:
____________________
 